DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 7/28/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC § USC 102 have been fully considered and are partially persuasive.  Therefore, the rejection has been modified, and a new ground(s) of rejection is made in view of 35 USC § USC 103.
The applicant's arguments are as follows with regards to [amended] claims 1 and 11, and their dependent claims. That (1) Lippert doesn't disclose selecting parameters of a light signal to evoke a cardiorespiratory response; that (2) Lippert doesn't explicitly disclose [parameters as] amount of radiant exposure and time for delivery, and that although Wells describes light signal parameters, it does not teach their use to evoke a CV response, nor does it disclose placement proximal to the brainstem, and hence Lippert in view of Wells would not teach the claims as amended; further that (3) Lippert doesn't disclose specific placement of the optrode next to the relevant part of the brainstem. 
Regarding points (1) and (3), the examiner argues that Lippert discloses placement of the optrode such that it stimulates the LC, and thus does teach the 
Regarding point (2), Lippert does implicitly disclose the parameters delivering
an amount of radiant exposure for a time [as previously claimed], for example, see [0028], where Lippert discloses wherein the optrode emits a light signal that comprises multiple light sources, which are activated "according to a parameter memory," which limits radiant exposure and the duration thereof to "what is necessary." However, in light of new claim language, and for further support, the examiner cites to Wells; 
although Wells does not disclose the use of light parameters or their use to evoke a CV response, it would be obvious to one of ordinary skill in the art to incorporate the modulation of several parameters of light (including amount of radiant exposure and time for delivery), as taught by Wells, into the optrode as taught by Lippert, in order to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 10-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lippert (US 20170189712 A1) in further view of Wells (US 20110295331 A1), in further view of Wang (Wang X, Piñol RA, Byrne P, Mendelowitz D. Optogenetic stimulation of locus ceruleus neurons augments inhibitory transmission to parasympathetic cardiac vagal neurons via activation of brainstem α1 and β1 receptors. J Neurosci. 2014 Apr 30;34(18):6182-9.)
Regarding claim 1, Lippert teaches a method comprising: selecting, by a controller (“control electronics system” [0025]), a light signal to evoke a cardiorespiratory response in a patient, deliver an amount of radiant exposure for a time ([0026]); and stimulating, by an optrode (“optical stimulation device [which is] an implant component” [0010]), a portion of a patient's brainstem 
Regarding parameters of a light signal, comprising an amount of radiant exposure and a time for delivery, and generating by a light generator the light signal based on the parameters: Lippert does implicitly disclose the parameters delivering an amount of radiant exposure for a time [as previously claimed], for example, see [0028], where Lippert discloses wherein the optrode emits a light signal that comprises multiple light sources, which are activated "according to a parameter memory," which limits radiant exposure and the duration thereof to "what is necessary." However, in light of new claim language, and for further support, the examiner cites to Wells, which teaches a phototherapy device and thus exists in the applicant’s field of endeavor; although Wells does not disclose the use of light parameters or their use to evoke a CV response, it would be obvious to one of ordinary skill in the art to incorporate the modulation of several parameters of light (including amount of radiant exposure and time for delivery), as taught by Wells, into the optrode as taught by Lippert, in order to achieve optimal, patient-personalized treatment results, and avoid negative side effects, such as those disclosed in [0028], like "limiting heat input to that which is necessary." 




Regarding claim 3, Lippert teaches wherein the cardiorespiratory response comprises at least one of a transient expiratory facilitation, a transient decrease in respiratory frequency (“locus coeruleus” [0014] and “[regulation of] autonomous control loops through stimulation/inhabitation of the hypothalamus” [0019]); the hypothalamus controls respiration, and the locus coeruleus further receives afferents from the hypothalamus), a transient increase in vagal nerve activity (VNA), a decrease in thoracic sympathetic nerve activity (tSNA), a decrease in perfusion pressure, and a decrease in heart rate.  

Regarding claim 4, Lippert teaches wherein the amount of radiant exposure corresponds to a supra-threshold dose of the light signal (“implant component can…have more light sources than is necessary for the actual nerve stimulation” [0028]).  

Regarding claim 5, Lippert teaches wherein the cardiorespiratory response comprises at least one of an inspiratory facilitation, an increase in respiratory 

Regarding claim 6, Lippert teaches wherein the light signal comprises an infrared (IR) light signal (“infrared light” [0023]). 

Regarding claim 7, Lippert teaches wherein the IR light signal comprises a plurality of IR laser sources (“laser diodes” [0026]).  However, Lippert does not state IR laser pulses. Wells, which teaches a device for optical neural stimulation and thus exists in the same field of endeavor, teaches IR laser pulses (“laser pulses” [0339]). It would have been obvious to one of ordinary skill in the art to combine the pulsed light of Wells with the IR light source of Lipper to effect an intermittent stimulation treatment. 



Regarding claim 10, Lippert teaches wherein the optrode is positioned to contact the portion of the patient's brainstem (“optical stimulation device [which is] an implant component” [0010]; “stimulating nerve cells…of the brain” [0010]; “locus coeruleus” [0039], a component of the brainstem).  

Regarding claim 11, Lippert teaches a system comprising: a controller (“control electronics system” [0025]) configured to configure a light signal with an amount of radiant exposure to be delivered for a time ([0026]); a light generator (“light sources” [0026]) configured to receive the configuration from the controller and generate the light signal with the configuration; and an optrode (“optical stimulation device [which is] an implant component” [0010]) configured to be placed proximal to a portion of a patient's brainstem and deliver the light signal to the portion of the patient's brainstem (“stimulating nerve cells…of the brain” [0010]; “locus coeruleus” [0039], a component of the brainstem), wherein the portion of the patient's brainstem includes control circuitry for a bodily function 

Regarding claim 11, Lippert teaches a system comprising: a controller (“control electronics system” [0025]), a light signal to deliver an amount of radiant exposure ([0026]); a light  generator configured to receive parameters from the controller and generate the light signal with the parameters (see [0026-0028]); and an optrode (“optical stimulation device [which is] an implant component” [0010]), placed proximal to and delivering the light signal to a portion of a patient's brainstem (“stimulating nerve cells…of the brain” [0010]; “locus coeruleus” [0039], a component of the brainstem).
Regarding parameters of a light signal, comprising an amount of radiant exposure and a time for delivery, and generating by a light generator the light signal based on the parameters: Lippert does implicitly disclose the parameters delivering an amount of radiant exposure for a time [as previously claimed], for example, see [0028], where Lippert discloses wherein the optrode emits a light signal that comprises multiple light sources, which are activated "according to a parameter memory," which limits radiant exposure and the duration thereof to "what is necessary." However, in light of new claim language, and for further support, the examiner cites to Wells, which teaches a phototherapy device and 
Regarding evoking a cardiorespiratory response in a patient, and stimulating a portion of a brainstem including control circuitry to evoke that response, and placing the optrode proximal to that control circuitry: Lippert discloses stimulation of the brainstem [as previously claimed]; specifically, stimulation of the locus coerulus (LC) ([0039]). The LC is known to exert control over cardiac neurons and the cardiorespiratory (CR) response; Lipper itself states its impact on “autonomous control loops” [0019], which would include the CR response. For further support, Wang et al (2014), which teaches optogenetic stimulation of the brain and thus exists in the applicant's field of endeavor, explicitly states, "LC noradrenergic neurons inhibit the brainstem CVNs (cardiac vagal neurons) that generate parasympathetic activity to the heart... [which would] increase heart rate and risks associated with tachycardia," (see Abstract). 

Regarding claim 14, Lippert teaches wherein the optrode comprises at least one infrared (IR) light source and the light signal is an IR light signal (“infrared light” [0023]).  

Regarding claim 15, Lippert teaches wherein the at least one IR light source comprises at least one of an IR laser or an IR emitting diode (“light-emitting diodes” [0026]).  

Regarding claim 16, Lippert teaches wherein the IR light signal comprises a plurality of IR laser sources (“laser diodes” [0026]).  However, Lippert does not state IR laser pulses. Wells, which teaches a device for optical neural stimulation and thus exists in the same field of endeavor, teaches IR laser pulses (“laser pulses” [0339]). It would have been obvious to one of ordinary skill in the art to 

Regarding claim 17, Lippert teaches further comprising a flexible fiber optic cable linking the light generator to the optrode (“lines leading [from the optical stimulation device] to the light sources can be…optical waveguides” [0026]), wherein the flexible fiber optic cable (“optical waveguides, for example…glass fibers” [0026]).  Lipper does not state wherein the cable comprises a polymer material; however, Wells teaches a polymer fiber (“polymer fiber” [0212]). It would have been obvious to combine the device of Lippert with the polymer fiber of Wells to confer the device with the well-known advantageous material properties of the polymer fiber.

Regarding claim 18, Lippert teaches wherein the optrode is configured to contact the portion of the patient's brainstem ([0039]).  

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Wednesday, November 17, 2021